Judgment, Supreme Court, New York County (Alfred Kleiman, J., at suppression hearing; Joan Sudolnik, J., at jury trial and sentence), rendered October 18, 1994, convicting defendant of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. Defendant argues, for the first time on appeal, that the prompt on-the-scene showup should have been suppressed because the independent existence of probable cause to arrest eliminated the "necessity” for an immediate identification. This argument was rejected by the Court of Appeals in People v Duuvon (77 NY2d 541, 545). We find that the showup was justified by its close temporal and spatial proximity to the crime and was not conducted in an unduly suggestive manner. We have considered defendant’s remaining contentions, including those relating to the People’s summation, and find them to be unpreserved and without merit. Concur—Sullivan, J. P., Wallach, Williams and Tom, JJ.